DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6-28-22 is acknowledged.
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 4, items 115b, 212a, 212b.
In Figure 6, 115b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The internal cutting member, in at least claim 8 (page 7 lines 12-13 confirm the member is not shown).  Adding the rectangle with a reference label (as shown below) and amending the specification to incorporate this refence label overcomes the objection.  It is noted that reference label “icm” is just one example of a label that can be used.  Applicant can use another label.
The actuator, of claim 11 (page 7 lines 15-16 confirm the actuator is not shown).  Applicant can add a dashed-rectangle with a label in the handle of Figure 5 (in the same manner as the internal cutting member shown below).  A dashed-rectangle is needed because the actuator would not be seen.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    622
    939
    media_image1.png
    Greyscale

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is over the 150-word maximum and utilizes the legal phraseology “comprises”, “comprising”, and “configured to”.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
The claims are replete with using the word “each”.  For example, on line 3 of claim 1, the phrase “each cutting unit” needs to be replaced with “each of the cutting units” for proper antecedent basis.  All occurrences throughout the claims need to be amended in the same manner.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 19-20, the phrase “the annular hair guiding member is associated with a respective one of the at least two cutting units”.  Since more than one hair guiding member is disclosed, it is unclear which of the hair guiding members is being referenced.  The phrase be replaced with “each of the annular hair guiding members is associated with a respective one of the at least two cutting units”.
With regards to claim 1 line 24, the phrase “the annular hair guiding member is is pivotal”.  Since more than one hair guiding member is disclosed, it is unclear which of the hair guiding members is being referenced.  The phrase be replaced with “each of the annular hair guiding members is pivotable”.
With regards to claim 3, the phrases “each respective annular hair guiding member” and “the respective annular hair guiding member” are unclear.  Claim 3 depends from claim 1 and claim 1 does not use the word “respective” with any of the annular hair guiding member disclosures.
With regards to claim 4, the phrase “a pivot axis that is aligned with a pivot axis” unclear.  A straight line can be drawn between any two points defining an alignment.  Therefore, any axis can be aligned with a pivot axis of the respective cutter which is not supported.  The axes are parallel as supported by the specification.
With regards to claim 5, the phrase “comprises three annular guiding members” is unclear in that it does not further limit the previous hair guiding member limitation.  As written, the hair guide has at least two hair guiding members (claim 1) and three annular hair guiding members.  The specification does not support a guide with at least five hair guiding members.  The at least two hair guiding members must first be disclosed as being three hair guiding members. 
With regards to claim 8, it is unclear if the hair guide is engaged with the cutting unit support member.  The specification only provides support for these items being engaged in order to define the hair cutting assembly disclosed in the preamble.   
With regards to claim 11, it is unclear what structure has the main body.  As written, the main body is not engaged with the cut unit support member which is not supported.  The specification only provides support for these items being engaged in order to define the hair cutting apparatus disclosed in the preamble.    
With regards to claim 12, it is unclear what structure defines the releasable coupling between the main body and the hair cutting assembly.  Claim 8 discloses the assembly is made up of the guide and the cutting unit support member.  As written, it is a part of the assembly that is NOT the guide or the cutting unit support member that defines this connection which does not appear to be supported.  The releasable coupling appears to be defined via engagement of 120 and 504 which makes the claim confusing.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724